836 F.2d 1342Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Boyd E. GRAVES, Plaintiff-Appellant,v.EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Baltimore DistrictOffice, Montgomery County (MD) Human RelationsCommission, Defendants-Appellees.
No. 87-2164.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 5, 1987.Decided Jan. 7, 1988.

Boyd E. Graves, appellant pro se.
Before WIDENER, ERVIN, and WILKINSON, Circuit Judges.


1
PER CURIAM: A review of the record and the district court's opinion discloses that this appeal from its order dismissing plaintiff's claim is without merit.  Because the dispositive issues have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Graves v. EEOC, C/A No. 87-2080 (D. Md. July 31, 1987).


2
AFFIRMED.